Citation Nr: 0606892	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  99-13 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for left shoulder 
adhesive capsulitis, currently evaluated as 40 percent 
disabling.

2.  Entitlement to total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  This case was most recently 
remanded in December 2003 and now returns to the Board for 
appellate review.
  
The Board observes that a July 1997 rating decision granted 
an increased rating, to 30 percent, for service-connected 
residuals of a left shoulder injury, effective February 4, 
1997.  Thereafter, the veteran appealed the propriety of the 
30 percent rating.  During the course of his appeal, he was 
granted a 40 percent rating for left shoulder adhesive 
capsulitis, effective February 4, 1997, in an April 1999 
rating decision.  On a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Since the benefit sought on appeal has 
not been fully granted, and since the veteran did not 
withdraw his claim of entitlement to an increased rating for 
his service-connected left shoulder disability, the matter 
remains before the Board for appellate review.

In connection with this appeal, the veteran testified at a 
video-conference hearing before the undersigned in August 
1999; a transcript of that hearing is associated with the 
claims file.

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  Left shoulder adhesive capsulitis is manifested by severe 
limitation of abduction with additional functional loss due 
to pain on use, flare-ups, weakness, lack of endurance, and 
fatigability.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for left 
shoulder adhesive capsulitis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201-
5200 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In August 2001, VA issued regulations 
to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claim for an 
increased rating for his service-connected left shoulder 
disability in February 1997, prior to the enactment of the 
VCAA.  In a July 1997 rating decision, which also pre-dated 
the enactment of the VCAA, a rating of 30 percent was 
granted, effective February 4, 1997.  Thereafter, the veteran 
appealed the propriety of the 30 percent rating.  During the 
course of his appeal, the veteran was granted a 40 percent 
rating for left shoulder adhesive capsulitis, effective 
February 4, 1997, in an April 1999 rating decision, which was 
also issued prior to the enactment of the VCAA.  In 
Pelegrini, the Court clarified that where notice was not 
mandated at the time of the initial RO decision it was not 
error to provide remedial notice after such initial decision.  
See id. at 120-123.  The Court set out that the claimant need 
only be provided VCAA notice and an appropriate amount of 
time to respond, followed by proper subsequent VA process.  
See Pelegrini at 120-123; see also 38 C.F.R. § 20.1102 (2004) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
VCAA notice was provided in March 2004, the veteran's 
increased rating claim was readjudicated and supplemental 
statements of the case were issued in September 2004 and 
December 2005, such that he had the opportunity to respond to 
the  remedial VCAA notice prior to Board consideration of the 
merits of his claim.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The March 2004 letter advised the veteran that, to establish 
entitlement to an increased evaluation for his service-
connected disability, the evidence must show that such 
disability had gotten worse.

In addition, the veteran was informed in the March 2004 
letter about the information and evidence that VA would seek 
to provide.  Specifically, the letter notified the veteran 
that VA was responsible for obtaining relevant records from 
any Federal agency, to include medical records from the 
military, VA hospitals, and the Social Security 
Administration.  Such letter further indicated that VA would 
make reasonable efforts to obtain relevant records not held 
by a Federal agency, to include records from state or local 
governments, private doctors and hospitals, and current or 
former employers.  

The veteran was also advised about the information and 
evidence he was expected to provide.  Specifically, in the 
March 2004 letter, he was informed that he must provide 
adequate identifying information for any relevant records he 
wished VA to obtain and that it was his responsibility to 
ensure that VA received all requested records not in the 
possession of a Federal department or agency.  He was 
specifically asked to send recent medical records, which were 
dated preferably within the past twelve months.  

With respect to the fourth element of notice, the March 2004 
letter requested that the veteran inform VA if there is any 
other evidence or information that he believed would support 
his claim and, if such evidence or information was in his 
possession, to send it to VA.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  VA treatment records detailing the 
history of the veteran's left shoulder disability as well as 
contemporaneous medical reports addressing the relevant 
rating criteria are of record.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained for an equitable disposition of his 
claim.  Moreover, the veteran was provided with VA 
examinations in May 1997, March 1999, and June 2001 in order 
to adjudicate his claim.  In this regard, the Board had 
remanded this case in December 2003 in order to obtain a more 
recent orthopedic examination and, as there is evidence of 
possible impingement tendinitis of the veteran's left 
shoulder, the Board also remanded for a neurological 
examination to determine the extent, if any, of neurologic 
involvement. As such, the veteran had been scheduled for a VA 
examination in March 2004, but he failed to report.  In 
October 2004, after the issuance of the September 2004 
supplemental statement of the case, the veteran submitted a 
statement indicating that he had not received notice of the 
March 2004 VA examination.  As such, he was rescheduled for a 
VA examination in May 2005 and again failed to report.  No 
communication has been received from the veteran to date 
giving a reason why he missed his second scheduled VA 
examination.  38 C.F.R. § 3.655 provides that when a 
claimant, without good cause, fails to report for an 
examination or reexamination, the claim shall be rated based 
on the evidence of record.  The veteran was informed of such 
regulation in March 2004 and April 2005 letters.  Such 
letters, as well as March 2004 and May 2005 letters notifying 
the veteran of his scheduled VA examinations, were sent to 
the veteran's address of record and were not returned to VA 
by the postal service.  Therefore, in accordance with 
38 C.F.R. § 3.655, the Board will proceed to adjudicate the 
veteran's increased rating based on the evidence of record. 

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case in April 1999 and supplemental 
statements of the case in October 2002, September 2004, and 
December 2005, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is service-connected for left shoulder adhesive 
capsulitis, currently evaluated as 40 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5201-5200.  The Board 
notes that 38 C.F.R. § 4.27 provides that hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  At his 
August 1999 Board hearing, he contended that his left 
shoulder disability was manifested by limited motion and 
constant, sharp pain that radiated from the shoulder to the 
arm.  He also stated that he experienced weakness, 
fatigability, and incoordination.  As a result of his left 
shoulder symptomatology, the veteran claimed that he was 
unemployable and, therefore, he was entitled to a rating in 
excess of 40 percent for such disability.

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69.  As the medical evidence reveals that the 
veteran is right-handed and his shoulder disability is on the 
left side, he is entitled to ratings pertinent to the minor 
shoulder.  

Diagnostic Code 5201 provides a maximum rating of 30 percent 
for minor arm motion limited to 25 degrees from the side. 

Diagnostic Code 5200 provides for a 40 percent rating for 
unfavorable ankylosis of the scapulohumeral articulation on 
the minor side with abduction limited to 25 degrees from the 
side.  The Note to Diagnostic Code 5200 states that the 
scapula and humerus move as one piece.

The Board finds that the veteran is not entitled to a rating 
in excess of 40 percent for his service-connected left 
shoulder adhesive capsulitis.  Such disability is manifested 
by severe limitation of abduction with additional functional 
loss due to pain on use, flare-ups, weakness, lack of 
endurance, and fatigability.

A January 1997 record reflects a diagnosis of degenerative 
joint disease of the left shoulder.  A March 1997 statement 
from Dr. Florea reflects that the veteran had a frozen left 
shoulder with abduction limited to less than 45 degrees.  
Regarding rotation, Dr. Florea indicated that the veteran 
could bring his hand in the back to the level of the left 
buttock, but he could not do any lifting with the left hand 
as he dropped objects heavier than ten to fifteen pounds.  
Dr. Florea also stated that X-rays showed degenerative joint 
disease of the acromioclavicular joints.

A May 1997 VA examination reflects that the veteran's left 
shoulder motions were quite limited.  He had abduction to 30 
degrees, anterior elevation to 35 degrees, external rotation 
to 30 degrees, and internal rotation to 40 degrees.  X-rays 
showed marked degenerative osteoarthritic changes and 
hypertrophic spurs and tendinous calcification in the 
superior aspect of the left acromioclavicular joint, without 
acute fracture or dislocation.  The examiner diagnosed a 
"frozen" shoulder. 

An October 1997 statement from Dr. Florea shows that the 
veteran had 5 to 10 degrees of abduction/rotation of the left 
shoulder.  X-rays showed degenerative joint disease of the 
left acromioclavicular and glenohumeral joints.  The 
assessment was severe degenerative joint disease of the left 
shoulder.

A March 1999 VA examination reflects severe contracture of 
the veteran's left shoulder.  He had flexion from zero to 10 
degrees, abduction from zero to 10 degrees, extension from 
zero to 20 degrees, and external rotation from zero to 10 
degrees.  Regarding internal rotation, the examiner noted 
that the veteran could get his thumb behind his buttock, but 
not to the belt line.  The veteran had pain with any movement 
behind those ranges stated.  There was pain in the 
subacromial region to palpation.  There was also pain and 
tenderness of a prominent acromioclavicular joint overlying 
the joint.  X-ray of the left shoulder showed moderate 
osteoarthritis of the acromioclavicular joint, large anterior 
subacromial spur.  The humeral joint was normal and there was 
no arthritis of the glenohumeral joint or extra articular 
calcification.  The diagnosis was severe adhesive capsulitis, 
left shoulder, status-post dislocation by history, 25 years.  
The examiner indicated that it was likely that the veteran 
had an impingement tendinitis of his shoulder, which was the 
origin of the adhesive capsulitis rather than the previous 
dislocation.  

An August 1999 statement from Dr. Florea reflects that the 
veteran had arthritis in his left shoulder with abduction to 
10 degrees.  It was noted that he used a sling to support his 
left arm.  In a January 2001 statement, Dr. Florea indicated 
that the veteran had high blood pressure, cancer of the 
prostate, low back pain, and a left frozen shoulder.  As 
such, he was unemployable.  

A June 2001 VA examination reflects complaints of pain and 
limited range of motion of the left shoulder.  It was noted 
that such increased until the veteran began to have problems 
gaining employment because of persistent pain, limitation of 
movement, and weakness of his left shoulder.  Upon physical 
examination, there was diminished muscle mass in the left 
shoulder with decreased mass in the deltoid, infraspinatus, 
supraspinatus, and teres muscles.  The muscle mass of the 
elevators of the scapulae, rhomboids, and latissimus dorsi 
appeared relatively normal.  The left shoulder had an active 
range of motion of 80/180 degrees of flexion, 65/180 degrees 
of abduction, 85/90 degrees of external flexion, and 40/90 
degrees of internal rotation, with the thumb to only the 
buttock area of his back with normal being to T7.  There was 
pain throughout with any attempt at motion beyond what was 
noted.  The examiner noted that the veteran's left shoulder 
range of motion was limited by pain, weakness, and lack of 
endurance, which also increased the fatigability throughout 
the range of motion.  There was no inccordination on movement 
of the left shoulder.  X-rays showed hypertrophic arthritis 
of the acromioclavicular joint with some spurring at the 
distal clavicle and inferior aspect of the acromioclavicular 
joint, which could be impingement tendinitis of the veteran's 
left shoulder.  There were also mild changes of 
osteoarthritis with a spur in the inferior aspect of the 
humeral head.  There was no calcification in the peri-
articular tissues.  The diagnosis, as relevant, was left 
shoulder adhesive capsulitis, moderately severe, with 
acromioclavicular joint arthritis.  It was also noted that 
the veteran had a left shoulder partial tear of the 
supraspinatus tendon and a posterior superior labrum defect.  
The examiner indicated that the veteran had weakness in his 
left shoulder and, in his opinion, such weakness and 
generalized atrophy was due to disuse because of pain and 
limited motion of the shoulder.  He indicated that the muscle 
strength in the muscle with atrophy was 4-/5.  The examiner 
further stated that the veteran's pain could significantly 
limit his functional ability during flare-ups.  It was noted 
that the veteran's left shoulder disability was sufficiently 
severe that he did have unemployability in the trades of 
moderate to heavy labor or jobs that would require work about 
shoulder level in reaching, climbing ladders, etc.

An October 2001 VA treatment record shows that the veteran 
had a frozen shoulder and rotator cuff tendinitis.  Such 
record noted that a February 2001 MRI revealed partial 
thickness rotator cuff tear, posterior labral tear with 
associated ganglion cyst.  It was also observed that a 
September 2001 X-ray showed degenerative osteoarthrosis of 
the acromioclavicular joint and a small spur emerging from 
the head of the left femur, which was noted to be consistent 
with some degenerative change.  Range of shoulder motion 
revealed flexion to 60 to 70 degrees and abduction to 45 
degrees.  There was supraspinatus weakness and tenderness 
over the rotator cuff tendon.   The physician was unable to 
fully test drop arm secondary to limited abduction.  The 
veteran had negative scapular winging with shoulder flexion.  
The left deltoid had 3/5 strength.  

A December 2002 VA treatment record shows complaints of 
chronic left shoulder pain.  Physical examination 
demonstrates left shoulder deltoid atrophy.  The veteran had 
active range of motion with forward flexion to 40 degrees, 
abduction to 30 degrees, external rotation to 20 degrees, and 
internal rotation to the sacrum.  On passive range of motion, 
he had forward flexion to 45 degrees and abduction to 45 
degrees.  The veteran's sensation was intact to light touch 
throughout the left upper extremity.  Motor diffuse was 4/5 
throughout the left upper extremity as he had weakness 
secondary to pain in the shoulder.  The veteran was tender to 
palpation at the acromioclavicular joint.  The physician was 
unable to do impingement exams due to decreased passive range 
of motion. X-rays revealed no evidence of acute left shoulder 
osseous injury, mild to moderate osteoarthritic changes of 
the glenohumeral joints, and severe osteoarthritis of the 
acromioclavicular joint.  The assessment was likely frozen 
shoulder in the left,  and previous degenerative tear of 
supraspinatus on a February 2001 MRI.

An April 2003 VA record reflects complaints of left 
neck/trapezius pain radiating down to the left hand with 
occasional numbness and tingling most notably on the I-III 
digits palmar surface.  Following nerve conduction studies, 
the impression was abnormal and incomplete electrodiagnostic 
study.  It was noted that there was nerve conduction study 
evidence suggestive of a left ulnar motor neuropathy, with 
slowing of conduction across the elbow; no evidence of axonal 
injury with normal findings on EMG of the left first dorsal 
interosseous.  There was also nerve conduction study evidence 
suggestive of a left medial motor neuropathy with diminished 
CMAP amplitude, without evidence of axonal injury on EMG of 
the left abductor pollicis brevis.  Diminished amplitude was 
noted to be technical in nature or related to wasting in the 
abductor pollicis brevis.  The physician noted that such 
results made an acute C8, T1 radiculopathy less likely.

For the following reasons, the Board finds that the veteran 
is not entitled to a rating in excess of 40 percent for his 
left shoulder disability.  As indicated previously, 
degenerative arthritis under Diagnostic Code 5003 is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  As 
there is X-ray evidence of record demonstrating degenerative 
joint disease of the acromioclavicular and glenohumeral 
joints, the veteran's left shoulder disability has been rated 
under Diagnostic Code 5201-5200.  Under Diagnostic Code 5201, 
the maximum assignable rating is 30 percent, which 
contemplates limitation of motion of the minor arm to 25 
degrees from the side.  As such, the veteran has been rated 
by analogy to ankylosis of the scapulohumeral articulation 
under Diagnostic Code 5200, which provides a maximum 
assignable rating of 40 percent for unfavorable ankylosis 
with abduction limited to 25 degrees from the side.  The 
evidence of record demonstrates that the veteran has severe 
limitation of left shoulder abduction.  Specifically, in May 
1997, abduction was limited to 30 degrees and, in March 1999, 
he had abduction from zero to 10 degrees.  In June 2001, the 
veteran had 65/180 degrees of abduction and, in October 2001, 
abduction was limited to 45 degrees.  Most recently, in 
December 2002, the veteran's left shoulder abduction was 
limited to 45 degrees.  Such records also indicate that the 
veteran experienced pain on left shoulder motion and, in June 
2001, the examiner also noted that his range of motion was 
further limited by flare-ups, weakness, lack of endurance, 
and fatigability.  See DeLuca, supra.  As the evidence of 
record demonstrates severe limitation of abduction with 
additional functional loss due to pain on use, flare-ups, 
weakness, lack of endurance, and fatigability, the veteran 
has been assigned the maximum evaluation under Diagnostic 
Code 5200.

The Board observes that Diagnostic Code 5202 pertinent to 
other impairment of the humerus provides a 50 percent rating 
for nonunion of the humerus (false flail joint) on the minor 
side and a 70 percent rating for loss of the head of the 
humerus (flail shoulder) on the minor side.  However, there 
is no evidence that the veteran has nonunion or loss of the 
head of the humerus on the left side.  Specifically, May 1997 
X-rays of the left shoulder showed no acute fracture or 
dislocation and, in March 1999, X-rays revealed that the 
humeral joint was normal.  June 2001 X-rays only showed mild 
changes of osteoarthritis with a spur in the inferior aspect 
of the humeral head.  As such, the veteran is not entitled to 
a rating in excess of 40 percent under Diagnostic Code 5202.  
The Board notes that Diagnostic Code 5203 pertains to 
impairment of the clavicle or scapula, to include malunion, 
nonunion, or dislocation of such bones; however Diagnostic 
Code 5203 is inapplicable as the evidence of record does not 
demonstrate such left shoulder symptomatology.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2005), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation.  In this 
regard, the Board notes there is evidence of possible 
impingement tendinitis of the veteran's left shoulder; 
however, it is unclear whether such is related to his 
service-connected disability.  As such, the Board had 
remanded this issue in December 2003 to obtain a neurological 
VA examination and, as noted previously, the veteran failed 
to report twice for such examination.  Therefore, based on 
the current evidence of record, the Board finds that such 
fails to reveal any additional functional impairment 
associated with the veteran's left shoulder disability to 
warrant consideration of alternate rating codes.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for a rating in 
excess of 40 percent for left shoulder adhesive capsulitis.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether the case should be referred 
for extra-schedular consideration.  An extra-schedular 
disability rating may be assigned if the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2005).  The record does not reflect any 
recent hospitalizations for the veteran's left shoulder 
adhesive capsulitis or show that such is unusually 
manifested.  Moreover, while the veteran has contended that 
his left shoulder disability prohibits him from working, the 
June 2001 VA examiner determined that his left shoulder 
disability was sufficiently severe that he did have 
unemployability in the trades of moderate to heave labor or 
jobs that would require work about shoulder level in 
reaching, climbing ladders, etc.; however, there is no 
evidence that the veteran is rendered totally disabled as a 
result of his service-connected left shoulder disability.  As 
such, there is no indication that the veteran's left shoulder 
adhesive capsulitis markedly interferes with employment so as 
to consider an extra-schedular evaluation.  Therefore, the 
medical evidence shows that any objective manifestations of 
the veteran's left shoulder adhesive capsulitis are 
essentially those contemplated by the schedular criteria.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

An increased rating for left shoulder adhesive capsulitis, 
currently evaluated as 40 percent disabling, is denied.


REMAND

The Board notes that a rating decision dated in October 2002 
denied entitlement to a TDIU rating.  Thereafter, in January 
2003, the veteran submitted a notice of disagreement as to 
the denial of such benefit and, in June 2003, resubmitted 
such disagreement.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case.  See 38 C.F.R. § 19.26 (2005).  Thus, remand for 
issuance of a statement of the case on this issue is 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  
However, this issue will be returned to the Board after 
issuance of the statement of the case only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all 
applicable laws and regulations, on the 
issue of entitlement to a TDIU rating must 
be issued.  The veteran should be advised 
of the time period in which to perfect his 
appeal.  Only if the veteran's appeal as 
to this issue is perfected within the 
applicable time period, then such should 
return to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


